        Case 9:20-cr-00015-DLC Document 45 Filed 11/08/20 Page 1 of 4



Jennifer S. Clark
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2d Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: Jennifer.Clark2@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                     CR 20-15-M-DLC

                Plaintiff,                     OFFER OF PROOF IN SUPPORT
                                               OF GUILTY PLEA
       vs.

 KYLE SLOAN REED

                Defendant.


      The United States of America, represented by Assistant United States

Attorney Jennifer S. Clark, files its offer of proof in anticipation of the change of

plea hearing.

                                  THE CHARGES

      The defendant, Kyle Sloan Reed, is charged by indictment in Count I with

Conspiracy to Possess with Intent to Distribute Controlled Substances, in violation

                                           1
        Case 9:20-cr-00015-DLC Document 45 Filed 11/08/20 Page 2 of 4



of 21 U.S.C. § 846; Count II with Possession with Intent to Distribute Controlled

Substances, in violation of 21 U.S.C. § 841(a)(1); and Count III with Distribution

of Controlled Substances, in violation of 21 U.S.C. § 841(a)(1).

                              PLEA AGREEMENT

      There is a plea agreement in this case. The defendant will enter a voluntary

plea of guilty to Count II of the indictment. The United States will move to

dismiss Counts I and III. The United States presented all formal plea offers to the

defendant in writing. In the government’s view, the plea agreement entered into

by the parties and filed with the Court represents the most favorable offer extended

to the defendant. See, e.g., Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                   ELEMENTS

      In order to prove the charge contained in the indictment against the

defendant at trial, the United States would have to prove the following elements

beyond a reasonable doubt.

      First, the defendant knowingly possessed controlled substances;

      Second, the defendant possessed controlled substances with intent to
      distribute it; and

      Third, at least 500 grams of a mixture containing a detectable amount of
      methamphetamine.




                                         2
        Case 9:20-cr-00015-DLC Document 45 Filed 11/08/20 Page 3 of 4



                                        PENALTY

      Count II of the indictment charges the crime of Possession with Intent to

Distribute Controlled Substances. This offense carries a minimum of ten years

imprisonment, a $ 10,000,000 fine, at least five years supervised release, and a

$100.00 special assessment.

                              ANTICIPATED EVIDENCE

      If called upon to prove this case at trial, and to provide a factual basis for the

defendant’s plea, the United States would present, by way of testimony of law

enforcement officers, lay and expert witnesses and physical evidence the

following:

      On February 11, 2019, law enforcement arrested John Doe 1, in Missoula,

Montana. John Doe 1 was bringing methamphetamine to Montana from

California. John Doe 1 stated that a portion of the methamphetamine he was

arrested with was intended for Kyle Reed. John Doe 1 had 1204.7 g of meth with

him when he was arrested. The DEA Western Laboratory analyzed the meth found

with Doe 1. It had 100% purity.

      John Doe 1 stated this was the first time he personally came to Montana, but

all summer he sent methamphetamine for distribution to Reed in Kalispell. John

Doe 1’s phone contained messages between John Doe 1 and Reed discussing this

trip to Montana and the delivery of methamphetamine to Reed. Law enforcement


                                           3
        Case 9:20-cr-00015-DLC Document 45 Filed 11/08/20 Page 4 of 4



interviewed other cooperators who saw Reed with multiple pounds of

methamphetamine for distribution.

      The government submits that the aforementioned evidence would prove

beyond a reasonable doubt all the elements of the crime charged in the indictment.



      Respectfully submitted this 8th day of November, 2020.

                                             KURT G. ALME
                                             United States Attorney


                                             /s/ Jennifer S. Clark
                                             Assistant U.S. Attorney
                                             Attorney for Plaintiff




                                         4
